Citation Nr: 1401832	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  11-11 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from August 2001 to April 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the September 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran testified at a videoconference hearing in June 2013.  A copy of the transcript of that hearing has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the present appeal, the Veteran contends that while serving in Iraq in 2003, he was involved in two episodes when his convoy was ambushed.  On one occasion there were several roadside explosions involving improvised explosive devices and rocket propelled grenades.   He reported that he felt the blasts and shockwaves and was ejected from the vehicle.  On another occasion, he indicated that he was the rear passenger in a vehicle when a rocket propelled grenade hit the vehicle; the blast reportedly killed the driver and he was thrown from the vehicle.  See March 2009 VA examination report. 

According to the Veteran, in addition to the already service-connected headaches and post traumatic stress disorder (PTSD), he also suffers from tachycardia, visual problems and insomnia, as well as neurological and muscular problems, including tingling in his arms into the fourth and fifth digit on each hand, shooting nerve pains into random parts of his body and a sensation like a bolt of lightning through his neck and in between his head and torso.  He also felt disoriented and dizzy at times.  

Service treatment records do not discuss any complaints or diagnosis of, or treatment for, a TBI. On February 2004 Post-Deployment Health Assessment, the Veteran indicated that he had concerns that were combat or mission related.  During his deployment, he developed chronic cough; runny nose; headaches; swollen, stiff, or painful joints; muscle aches; still feeling tired after sleeping; diarrhea; frequent indigestion; vomiting; ringing of the ears; and redness of eyes with tearing.  He indicated that he was directly involved in combat.  He was exposed to loud noises and excessive vibration.  A March 2006 Separation Report of Medical Assessment noted that the Veteran experienced hearing loss after ambush/firefight.  

The Veteran's DD form 214 reflects that he received an Army Commendation Medal with Valor Device and he has been diagnosed with and awarded service connection for PTSD related to combat.  In the case of any Veteran who engaged in combat with the enemy in active service, the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Given the corroborating evidence, the Veteran's service in combat with enemy forces is, therefore, conceded, and the blasts to which he was purportedly exposed are presumed to have occurred. 

A January 2008 VA treatment record included an Axis IV diagnosis of probable TBI and a February 2008 record noted possible TBI.  

On March 2009 VA examination, the Veteran provided his military history and described some of the symptoms he believed to be attributed to his TBI.  According to the Veteran, these symptoms included headaches, dizziness, and hearing loss in his left ear.  The examiner diagnosed the Veteran with possible traumatic brain injury, mild and indicated that the Veteran's headache, hearing changes, and dizziness symptoms probably represented residuals of TBI.  The examiner noted that the Veteran's neuropsychological symptoms could not be separated from a comorbid mental disorder and TBI.  

The Veteran was afforded a VA TBI examination in February 2011.  During this evaluation, the Veteran once again provided his military history and described two in-service events which he believed to be the cause of his TBI.  The examiner found that although the Veteran had some symptoms consistent with TBI, he did not meet the criteria for this diagnosis in view of his current diagnosis of PTSD.  

The Board acknowledges these diagnoses, but notes that the VA examiners did not provide a clear explanation as to whether the Veteran currently suffers from residuals of his TBI as a result of his in-service explosions.  Indeed, the medical opinions are somewhat unclear as to whether the VA examiner believed the Veteran's psychiatric symptoms to be part of his TBI residuals, or a disability separate and distinct from any potential TBI residuals.  As previously highlighted above, the Veteran's claim for service connection for PTSD was separate from his claim for TBI residuals, and the RO already granted service connection for the Veteran's PTSD as reflected by the March 2009 rating action.  Unfortunately, the March 2009 and February 2011 VA medical opinions leave the Board to question whether the Veteran currently suffers from TBI residuals separate from, or in addition to, his PTSD.  The diagnoses provided do not take into consideration the Veteran's complaints of disorientation, dizziness, tachycardia, visual problems and insomnia, as well as neurological and muscular problems, including tingling in his arms into the fourth and fifth digit on each hand, shooting nerve pains into random parts of his body and a sensation like a bolt of lightning through his neck and in between his head and torso and no additional explanation was provided in the medical opinion as to what these symptoms may be attributed to. 

The Board notes that a medical opinion is considered adequate only "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'" See Stefl v. Nicholson, 21 Vet. App. 120, 122 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  While the January 2008 VA treatment record and March 2009 VA examination report reflects an assessment of a possible TBI, the Board finds that this opinion suffers from a lack of specificity and certainty.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus).  

In light of the incomplete medical findings, the Board finds that the Veteran's claim for service connection for residuals of a TBI must be remanded for the agency of original jurisdiction (AOJ) to request a new VA examination.  The examiner should also be informed that the Veteran has already been service-connected for his migraine headaches, PTSD, tinnitus, and patellofemoral pain syndrome in the bilateral knees.  As such, the examiner should attempt to distinguish between any symptoms that may be related to the service-connected disabilities from those that may be related to a TBI. 

The record reflects that the Veteran receives ongoing treatment at the Cheyenne VA Medical Center (VAMC) and relevant treatment records since April 2011 should be obtained and associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all records of the Veteran's treatment for any residuals of TBI since April 2011 from the Cheyenne VA Medical Center, and from any other sufficiently identified VA facility. 

2. After the completion of #1 above, schedule the Veteran for an appropriate VA neurological evaluation performed by a physician with expertise to determine the etiology of any TBI found to be present.  The claims folder, Virtual VA eFolder, and a copy of this remand must be made available to the examiner in conjunction with the examination.  The examination report must reflect review of pertinent material in the claims folder. All indicated tests and studies should be performed, and all clinical findings reported in detail. 

The examiner(s) should then express an opinion as to 

a.) Whether the Veteran has any current residuals of a TBI? In discussing this, please distinguish between symptomatology that is attributed to the Veteran's already service-connected PTSD, migraine headaches, tinnitus, and bilateral knee patellofemoral pain syndrome from symptomatology attributed to potential TBI residuals.  If certain symptoms cannot be ascribed to a specific diagnosis, this should be indicated.  If it is found that the Veteran does not have residuals of a TBI, and his symptomatology cannot be attributed to his service-connected PTSD, migraine headaches, tinnitus, and bilateral knee patellofemoral pain syndrome, then provide an opinion as to whether the Veteran's self-described symptoms (including, but not limited to, hearing changes, disorientation, dizziness, tachycardia, visual problems and insomnia, as well as neurological and muscular problems, including tingling in his arms into the fourth and fifth digit on each hand, shooting nerve pains into random parts of his body and a sensation like a bolt of lightning through his neck and in between his head and torso) can be attributed to any specific disability. 

b.) If the Veteran does have residuals of a TBI, is at least as likely as not (i.e., a 50 percent probability or greater) that the TBI residuals had their clinical onset in service or are otherwise related to the Veteran's military service, to include his conceded in-service exposure IED and rocket propelled grenade explosions.  In answering these questions, the examiner should also address the Veteran's competent assertions that he has experienced symptoms of TBI residuals since service, and should specifically set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his military service. 

If the examiner finds that the Veteran's disability(ies) is(are) not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.) 

3. To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing the above, readjudicate the issue remaining on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


